Appeal by E. & G. Sheet Metal Works and its insurance carrier from a decision of the State Industrial Board filed January 29, 1944, and an award against appellants. The appeal is taken upon the ground there were two accidents each contributing to the physical condition. Award reversed and matter remitted to the State Industrial Board for further consideration, without costs. Hill, P. J., Heffernan, Foster and Lawrence, JJ., concur; Brewster, J., dissents, upon the ground that the decision appealed from in effect determined (1) that there was no causal relationship between claimant’s experience which occurred on May 10, 1942, while at work for the respondent employer, upon which date appellants contend he sustained a further accidental injury, and his present disability, and (2) that claimant’s disability is causally related to the accidental injury he sustained on February 6, 1939, while engaged in his regular work for the appellant employer. There is sufficient opinion evidence in the medical testimony to sustain the decision. The decision should be affirmed.